Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
18, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-17-00858-CV


       SACHIM EMANUEL HOLDING D/B/A J. BRIDAL, Appellant

                                        V.

 STATEWIDE COMMERCIALS INS. BROKER, MOUNT VERNON FIRE
   INS. COMPANY, UNITED STATES LIABILITY INS. GROUP, GMP
   HOUSTON PROPERTY, LTD., AND BLISS & GLENNON, Appellees

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-65356


                  MEMORANDUM OPINION

      This is an appeal from an order signed September 29, 2017. On January 9,
2018, appellant filed a motion to withdraw the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.